

EXHIBIT 10.1
Molson Coors Brewing Company
Incentive Compensation Plan


--------------------------------------------------------------------------------





Table of Contents




Article 1.    Establishment, Purpose, and Duration    1
Article 2.    Definitions    1
Article 3.    Administration    6
Article 4.    Shares Subject to the Plan and Maximum Awards    7
Article 5.    Eligibility and Participation    9
Article 6.    Stock Options    9
Article 7.    Stock Appreciation Rights    11
Article 8.    Restricted Stock and Restricted Stock Units    12
Article 9.    Performance Units/Performance Shares    13
Article 10.    Cash-Based Awards and Other Stock-Based Awards    14
Article 11.    Performance Measures    15
Article 12.    Covered Employee Annual Incentive Awards    16
Article 13.    Nonemployee Director Awards    17
Article 14.    Dividend Equivalents    17
Article 15.    Beneficiary Designation    17
Article 16.    Deferrals    17
Article 17.    Rights of Participants    17
Article 18.    Change in Control    18
Article 19.    Amendment, Modification, Suspension, and Termination    18
Article 20.    Withholding    19
Article 21.    Successors    19
Article 22.    General Provisions    19
Article 23.    Compliance with Code Section 409A    22








--------------------------------------------------------------------------------




Molson Coors Brewing Company
Incentive Compensation Plan
Article 1.Establishment, Purpose, and Duration
1.1    Establishment. Molson Coors Brewing Company, a Delaware corporation,
(hereinafter referred to, together with its Affiliates and Subsidiaries (as
hereinafter defined), as the “Company”, except where the context otherwise
requires), establishes an incentive compensation plan to be known as the
Incentive Compensation Plan (the “Plan”), as set forth in this document.
The Plan permits the grant of Cash-Based Awards, Nonqualified Stock Options,
Incentive Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units, Covered Employee Annual
Incentive Awards, and Other Stock-Based Awards.
The Plan became effective upon February 9, 2005 (the “Effective Date”), and
shall remain in effect as provided in Section 1.3 hereof. The Plan has been
amended from time to time and is hereby amended and restated effective February
19, 2015 (the “Restatement Date”).
1.2    Purpose of the Plan. The purpose of the Plan is to provide a means
whereby Employees, Directors, and Third-Party Service Providers of the Company
develop a sense of proprietorship and personal involvement in the development
and financial success of the Company, and to encourage them to devote their best
efforts to the business of the Company, thereby advancing the interests of the
Company and its stockholders. A further purpose of the Plan is to provide a
means through which the Company may attract able individuals to become Employees
or serve as Directors or Third-Party Service Providers of the Company and to
provide a means whereby those individuals upon whom the responsibilities of the
successful administration and management of the Company are of importance, can
acquire and maintain stock ownership, thereby strengthening their concern for
the welfare of the Company.
1.3    Duration of the Plan. Unless sooner terminated as provided herein, the
Plan shall terminate ten (10) years from the Restatement Date. After the Plan is
terminated, no Awards may be granted but Awards previously granted shall remain
outstanding in accordance with their applicable terms and conditions and the
Plan’s terms and conditions.
Article 2.    Definitions
Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized.
2.1    “Affiliate” means any corporation or other entity, including but not
limited to partnerships and joint ventures, with respect to which the Company,
directly or indirectly, owns as applicable (a) stock possessing more than twenty
percent (20%) of the total combined voting power of all classes of stock
entitled to vote, or more than twenty percent (20%) of the total value of all
shares of all classes of stock of such corporation, or (b) an aggregate of more
than twenty percent (20%) of the profits interest or capital interest of a
non-corporate entity; provided that if an Award that is “deferred compensation”
within the meaning of Section 409A of the Code, then with respect to any entity
in which the Company owns less than a fifty percent (50%) interest, the
Committee has determined prior to the granting of such Award that there are
legitimate business criteria for treating such entity as an Affiliate for
purposes of the Plan. The Committee has determined that MillerCoors is an
Affiliate.
2.2    “Annual Award Limit” or “Annual Award Limits” have the meaning set forth
in Section 4.3.
2.3    “Award” means, individually or collectively, a grant under the Plan of
Cash-Based Awards, Nonqualified Stock Options, Incentive Stock Options, SARs,
Restricted Stock, Restricted Stock Units, Performance

 
1
 

--------------------------------------------------------------------------------




Shares, Performance Units, Covered Employee Annual Incentive Awards, or Other
Stock-Based Awards, in each case subject to the terms of the Plan.
2.4    “Award Agreement” means either (i) a written agreement entered into by
the Company and a Participant setting forth the terms and provisions applicable
to an Award granted under the Plan, or (ii) a written statement issued by the
Company to a Participant describing the terms and provisions of such Award,
including any amendment or modification thereof. The Committee may provide for
the use of electronic, internet or other non-paper Award Agreements and the use
of electronic, internet or other non-paper means for the acceptance thereof and
actions thereunder by the Participant.
2.5    “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.
2.6    “Board” or “Board of Directors” means the Board of Directors of the
Company.
2.7    “Cash-Based Award” means an Award granted to a Participant as described
in Article 10.
2.8    “Cause” unless otherwise defined in the instrument evidencing an Award or
in a written employment, service or other agreement between the Participant and
the Company or an Affiliate means the Participant’s:
(a)    Continued failure to substantially perform his duties with the Company;
(b)    Commission of a felony;
(c)    Engagement in illegal conduct, an act of dishonesty, or other conduct,
that the Committee, in its sole discretion, determines to be injurious to the
Company;
(d)    Willful breach of a material provision of the Company’s ethical code of
conduct as determined by the Committee; or
(e)    Material breach of fiduciary duties to the Company.
Notwithstanding the foregoing, if the Participant and the Company have entered
into an employment or service agreement which defines “Cause” (or words of
similar import), such definition and any procedures relating to the
determination thereof set forth in such agreement shall govern the determination
of whether “Cause” has occurred for purposes of the Plan.
2.9    “Change in Control” unless otherwise defined in the instrument evidencing
an Award or in a written employment, service or other agreement between the
Participant and the Company or an Affiliate means the occurrence of any of the
following events after the Effective Date:
(a)    The acquisition or holding by any Person of Beneficial Ownership of
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of a majority of the Board of
Directors (the “Outstanding Company Voting Securities”) in excess of the
Outstanding Company Voting Securities held by the Voting Trust; provided, that
for purposes of this Section 2.9, any such acquisition or holding by any of the
following entities shall not by itself constitute a Change in Control: (i) a
Person who on the Effective Date is the Beneficial Owner of twenty percent (20%)
or more of the Outstanding Company Voting Securities, (ii) the Company or any
Subsidiary, or (iii) any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Subsidiaries;
(b)    Individuals who constitute the Board as of the Effective Date hereof (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a Director subsequent to the
Effective Date whose election, or nomination for election by the Company’s

 
2
 

--------------------------------------------------------------------------------




stockholders, was approved by the Nominating Committee and/or the subcommittees
of such Nominating Committee in accordance with the Company’s Restated
Certificate of Incorporation and By-laws shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election or
removal of the Directors of the Company or other actual or threatened
solicitation of proxies of consents by or on behalf of a Person other than the
Board;
(c)    Consummation of a reorganization, merger, or consolidation to which the
Company is a party or a sale or other disposition of all or substantially all of
the assets of the Company (a “Business Combination”), in each case unless,
following such Business Combination: (i) the Voting Trust continues to hold,
directly or indirectly, more than fifty percent (50%) of the Outstanding Company
Voting Securities of the Company or a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more direct or indirect subsidiaries (the
Company or such other entity resulting from Business Combination, the “Successor
Entity”); and (ii) at least a majority of the members of the board of directors
of the Successor Entity were members of the Incumbent Board (including
individuals deemed to be members of the Incumbent Board by reason of the proviso
to paragraph (b) of this Section 2.9) at the time of the execution of the
initial agreement or of the action of the Board providing for such Business
Combination; or
(d)    A complete liquidation or dissolution of the Company.
2.10    “Code” means the U.S. Internal Revenue Code of 1986, as amended from
time to time. For purposes of the Plan, references to sections of the Code shall
be deemed to include references to any applicable regulations thereunder and any
successor or similar provisions.
2.11     “Committee” means the Human Resources and Compensation Committee of the
Board or a subcommittee thereof, or any other committee designated by the Board
to administer the Plan. The members of the Committee shall be appointed from
time to time by and shall serve at the discretion of the Board.
2.12    “Company” means, where the context requires, Molson Coors Brewing
Company, a Delaware corporation, any successor thereto as provided in Article 21
herein. As set forth in Section 1.1, references herein to Company shall also
include Affiliates as the context requires.
2.13    “Covered Employee” means a Participant who is a “covered employee,” as
defined in Code Section 162(m) and the treasury regulations promulgated under
Code Section 162(m), or any successor statute.
2.14    “Covered Employee Annual Incentive Award” means an Award granted to a
Covered Employee as described in Article 12.
2.15    “Director” means any individual who is a member of the Board of
Directors of the Company.
2.16    “Effective Date” has the meaning set forth in Section 1.1.
2.17     “Employee” means any employee of the Company, and/or its Affiliates.
2.18    “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.
2.19     “Fair Market Value” or “FMV” means a price that is based on the
opening, closing, actual, high, low, or the arithmetic mean of selling prices of
a Share reported on the New York Stock Exchange (“NYSE”), or if not the NYSE, on
the established stock exchange which is the principal exchange upon which the
Shares are traded on the applicable date, the preceding trading day, the next
succeeding trading day, or an arithmetic mean of selling prices on all trading
days over a specified averaging period weighted by volume of trading on each
trading day in the period, that is within thirty (30) days before or thirty (30)
days after the applicable date as determined by the Committee in its discretion;
provided that, if an arithmetic mean of prices is used to set a grant price or
an Option

 
3
 

--------------------------------------------------------------------------------




price, the commitment to grant such Award based on such arithmetic mean must be
irrevocable before the beginning of the specified averaging period in accordance
with Treasury Regulation 1.409A-1(b)(5)(iv)(A). Unless the Committee determines
otherwise, if the Shares are traded over the counter at the time a determination
of its Fair Market Value is required to be made hereunder, Fair Market Value
shall be deemed to be equal to the arithmetic mean between the reported high and
low or closing bid and asked prices of a Share on the applicable date, or if no
such trades were made that day then the most recent date on which Shares were
publicly traded. In the event Shares are not publicly traded at the time a
determination of their value is required to be made hereunder, the determination
of their Fair Market Value shall be made by the Committee in such manner as it
deems appropriate provided such manner is consistent with Treasury Regulation
1.409A-1(b)(5)(iv)(B). Such definition(s) of FMV shall be specified in each
Award Agreement and may differ depending on whether FMV is in reference to the
grant, exercise, vesting, settlement, or payout of an Award; provided, however
that in the absence of such determination, Fair Market Value means the
arithmetic mean of the high and low sales prices for a Share as reported by the
NYSE (or such other principal exchange) on the applicable date, or if no sales
occurred that day, on the most recent date upon which sales did occur; and,
provided further, that upon a broker-assisted exercise of an Option, the FMV
shall be the price at which the Shares are sold by the broker.
2.20    “Full-Value Award” means an Award other than in the form of an ISO,
NQSO, or SAR, and which is settled by the issuance of Shares.
2.21    “Freestanding SAR” means an SAR that is granted independently of any
Options, as described in Article 7.
2.22    “Grant Price” means the price established at the time of grant of a SAR
pursuant to Article 7, used to determine whether there is any payment due upon
exercise of the SAR.
2.23    “Incentive Stock Option” or “ISO” means an Option to purchase Shares
granted under Article 6 to an Employee and that is designated as an Incentive
Stock Option and that is intended to meet the requirements of Code Section 422,
or any successor provision.
2.24    “Insider” means an individual who is, on the relevant date, an officer,
or Director of the Company, or a more than ten percent (10%) Beneficial Owner of
any class of the Company’s equity securities that is registered pursuant to
Section 12 of the Exchange Act, as determined by the Board in accordance with
Section 16 of the Exchange Act.
2.25    “Non-Core Items” means charges incurred or benefits realized that the
Company does not believe to be indicative of its core operations, or the Company
believes are significant to its current operating results warranting adjustment
to U.S. GAAP results, but does not qualify for classification as a Special Item;
specifically, such items are considered to be one of the following: (a)
acquisition and integration related costs, (b) unrealized mark-to-market gains
and losses, (c) gains and losses on sales of non-operating assets, (d) other
non-core items, or (d) certain material discrete tax benefits, all of which must
be identified as non-GAAP adjustments in the Management’s Discussion and
Analysis section of the Company’s Annual Report on Form 10-K.
2.26    “Nonemployee Director” means a Director who is not an Employee.
2.27    “Nonemployee Director Award” means any NQSO, SAR, or Full-Value Award
granted, whether singly, in combination, or in tandem, to a Participant who is a
Nonemployee Director pursuant to such applicable terms, conditions, and
limitations as the Board or Committee may establish in accordance with the Plan.
2.28    “Nonqualified Stock Option” or “NQSO” means an Option that is not
intended to meet the requirements of Code Section 422, or that otherwise does
not meet such requirements.
2.29    “Option” means an Incentive Stock Option or a Nonqualified Stock Option,
as described in Article 6.

 
4
 

--------------------------------------------------------------------------------




2.30    “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.
2.31    “Other Stock-Based Award” means an equity-based or equity-related Award
not otherwise described by the terms of the Plan, granted pursuant to Article
10.
2.32    “Participant” means any eligible individual as set forth in Article 5 to
whom an Award is granted.
2.33    “Performance-Based Compensation” means compensation under an Award that
is intended to satisfy the requirements of Section 162(m) of the Code and the
applicable treasury regulations thereunder for certain performance-based
compensation paid to Covered Employees. Notwithstanding the foregoing, nothing
in the Plan shall be construed to mean that an Award which does not satisfy the
requirements for performance-based compensation under Code Section 162(m) does
not constitute performance-based compensation for other purposes, including Code
Section 409A.
2.34    “Performance Measures” means measures as described in Article 11 on
which the performance goals are based and which are approved by the Company’s
stockholders pursuant to the Plan in order to qualify certain Awards as
Performance-Based Compensation.
2.35    “Performance Period” means the period of time during which the
performance goals must be met in order to determine the degree of payout and/or
vesting with respect to an Award.
2.36    “Performance Share” means an Award under Article 9 herein and subject to
the terms of the Plan, denominated in Shares, the value of which at the time it
is payable is determined as a function of the extent to which corresponding
performance criteria have been achieved.
2.37    “Performance Unit” means an Award under Article 9 herein and subject to
the terms of the Plan, denominated in units, the value of which at the time it
is payable is determined as a function of the extent to which corresponding
performance criteria have been achieved.
2.38    “Period of Restriction” means the period when Restricted Stock or
Restricted Stock Units are subject to a substantial risk of forfeiture (based on
the passage of time, the achievement of performance goals, or upon the
occurrence of other events as determined by the Committee, in its discretion),
as provided in Article 8.
2.39    “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.
2.40    “Plan” means this Molson Coors Brewing Company Incentive Compensation
Plan.
2.41    “Plan Year” means the Company’s fiscal year, unless the Committee has
designated the calendar year, as the applicable Plan Year under a particular
Award.
2.42    “Restricted Stock” means an Award granted to a Participant pursuant to
Article 8.
2.43    “Restricted Stock Unit” means an Award granted to a Participant pursuant
to Article 8, except no Shares are actually awarded to the Participant on the
date of grant.
2.44    “Service Vesting Awards” means an Award, the vesting of which is
contingent solely on the continued service of the Participant as an Employee or
a Director.
2.45    “Share” means a share of Class B common stock of the Company, $0.01 par
value per share.
2.46    “Special Items” means charges incurred or benefits realized that either
the Company does not believe to be indicative of its core operations, or it
believes are significant to its current operating results warranting

 
5
 

--------------------------------------------------------------------------------




separate classification; specifically, such items are considered to be one of
the following: (a) infrequent or unusual items; (b) impairment or asset
abandonment losses; (c) restructuring charges and other atypical
employee-related costs; or (d) fees on termination of significant operating
agreements and gains (losses) on disposal of investments, all of which must be
identified in the audited financial statements, including footnotes, of the
Company’s Annual Report on Form 10-K.
2.47    “Stock Appreciation Right” or “SAR” means an Award, designated as a SAR,
pursuant to the terms of Article 7 herein.
2.48    “Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Company has or obtains, directly or indirectly, a
proprietary interest of more than fifty percent (50%) by reason of stock
ownership or otherwise.
2.49    “Tandem SAR” means an SAR that is granted in connection with a related
Option pursuant to Article 7 herein, the exercise of which shall require
forfeiture of the right to purchase a Share under the related Option (and when a
Share is purchased under the Option, the Tandem SAR shall similarly be
canceled).
2.50    “Third-Party Service Provider” means any consultant, agent, advisor, or
independent contractor who renders services to the Company and/or its Affiliates
that (a) are not in connection with the offer and sale of the Company’s
securities in a capital raising transaction, and (b) do not directly or
indirectly promote or maintain a market for the Company’s securities.
2.51    “Voting Trust” means the voting trust established under the Class A
Common Stock Molson Coors Brewing Company Voting Trust Agreement.
Article 3.    Administration
3.1    General. The Committee shall be responsible for administering the Plan,
subject to this Article 3 and the other provisions of the Plan. The Committee
may employ attorneys, consultants, accountants, agents, and other individuals,
any of whom may be an Employee, and the Committee, the Company, and its officers
and Directors shall be entitled to rely upon the advice, opinions, or valuations
of any such individuals. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Participants, the Company, and all other interested individuals.
3.2    Authority of the Committee. The Committee shall have full and exclusive
discretionary power to interpret the terms and the intent of the Plan and any
Award Agreement or other agreement or document ancillary to or in connection
with the Plan, to determine eligibility for Awards and to adopt such rules,
regulations, forms, instruments, and guidelines for administering the Plan as
the Committee may deem necessary or proper. Such authority shall include, but
not be limited to, selecting Award recipients, establishing all Award terms and
conditions, including the terms and conditions set forth in Award Agreements,
granting Awards as an alternative to or as the form of payment for grants or
rights earned or due under compensation plans or arrangements of the Company,
and, subject to Article 19, adopting modifications and amendments to the Plan or
any Award Agreement, including without limitation, any that are necessary to
comply with the laws of the countries and other jurisdictions in which the
Company and/or its Affiliates operate. The Committee shall not permit Awards to
be transferred to unrelated third parties for value prior to their vesting or
exercise, except as otherwise permitted prior to March 15, 2010.
3.3    Delegation. The Committee may delegate to one or more of its members or
to one or more officers of the Company and/or its Affiliates or to one or more
agents or advisors such administrative duties or powers as it may deem
advisable, and the Committee or any individuals to whom it has delegated duties
or powers as aforesaid may employ one or more individuals to render advice with
respect to any responsibility the Committee or such individuals may have under
the Plan. The Committee may, by resolution, authorize one or more officers of
the Company to do one or both of the following on the same basis as can the
Committee: (a) designate Employees to be recipients of Awards; and (b) determine
the size of any such Awards; provided, however, (i) the Committee shall not
delegate such responsibilities to any such officer for Awards granted to an
Employee that is considered an

 
6
 

--------------------------------------------------------------------------------




Insider; (ii) the resolution providing such authorization sets forth the total
number of Awards such officer(s) may grant; and (iii) the officer(s) shall
report periodically to the Committee regarding the nature and scope of the
Awards granted pursuant to the authority delegated.
3.4    Claims. A Participant who wishes to appeal any determination of the
Committee concerning an Award granted pursuant to the Plan shall notify the
Committee in a writing, which shall state the basis for the appeal. The appeal
shall be filed with the Committee within 30 days after the date the Participant
received the determination from the Committee. The written appeal may be filed
by the Participant’s authorized representative. The Committee shall review the
appeal and issue its decision within 90 days after it receives the Participant’s
appeal. If the Committee needs additional time to review the appeal, it shall
notify the Participant in writing and specify when it expects to render its
decision. After completion of its review, the Committee shall notify the
Participant of its decision in writing, which shall state the reasons for the
Committee’s decision.
If, after the completion of the procedure set forth in the preceding paragraph,
the Participant wishes to further pursue the appeal, the appeal shall be
submitted to, and determined through, binding arbitration in Denver, Colorado in
accordance with the arbitration procedures of the American Arbitration
Association (“AAA”) existing at the time the arbitration is conducted, before a
single arbitrator chosen in accordance with AAA procedures. The decision of the
arbitrator shall be enforceable as a court judgment.
Article 4.    Shares Subject to the Plan and Maximum Awards
4.1    Number of Shares Available for Awards.
(a)    Subject to adjustment as provided in Section 4.4 herein, the maximum
number of Shares available for issuance to Participants under the Plan (the
“Share Authorization”) shall be 20,000,000 Shares, plus the number of Shares
that remain available for issuance under the Adolph Coors Company Equity
Incentive Plan as of the Effective Date (increased by any Shares subject to any
then-outstanding award under such plan which upon the lapse, expiration or
cancellation exercise or other settlement of such award are either not issued or
are withheld by the Company and adjusted for the two-to-one stock split on
October 3, 2007).
(b)    Subject to the limit set forth in Section 4.1(a) on the number of Shares
that may be issued in the aggregate under the Plan, the maximum number of Shares
that may be issued pursuant to ISOs shall be 20,000,000.
4.2    Share Usage. Shares covered by an Award shall only be counted as used to
the extent Shares are actually delivered. Any Shares related to Awards which
terminate by expiration, forfeiture, cancellation, or otherwise without the
issuance of such Shares shall be available again for grant under the Plan. The
following Shares shall not again be made available for issuance as Awards under
the Plan: (a) Shares actually issued under the Plan in a Stock Option exercise
even if repurchased by the Company; (b) Shares not issued or delivered as a
result of the net settlement of an outstanding Stock Appreciation Right or
Option, or (c) Shares used to pay the exercise price or withholding taxes
related to an outstanding Award. The Shares available for delivery under the
Plan may be authorized and unissued Shares or treasury Shares.
4.3    Annual Award Limits. Subject to adjustment as provided in Section 4.4
herein, and unless and until the Committee determines that an Award to a Covered
Employee shall not be designed to qualify as Performance-Based Compensation, the
following limits (each an “Annual Award Limit” and, collectively, “Annual Award
Limits”) shall apply to grants of such Awards under the Plan:
(a)    Options: The maximum aggregate number of Shares subject to Options
granted in any one (1) Plan Year to any one (1) Participant shall be 500,000
Shares.
(b)    SARs: The maximum number of Shares subject to Stock Appreciation Rights
granted in any one (1) Plan Year to any one (1) Participant shall be 500,000
Shares.

 
7
 

--------------------------------------------------------------------------------




(c)    Restricted Stock or Restricted Stock Units: The maximum aggregate grant
with respect to Awards of Restricted Stock or Restricted Stock Units in any one
(1) Plan Year to any one (1) Participant shall be 250,000.
(d)    Performance Units or Performance Shares: The maximum aggregate Award of
Performance Units or Performance Shares that any one (1) Participant may receive
in any one (1) Plan Year shall be 250,000 Shares if such Award is payable in
Shares, or equal to the value of 250,000 Shares if such Award is payable in cash
or property other than Shares with such amount determined as of the earlier of
the vesting date or the payout date.
(e)    Cash-Based Awards: The maximum aggregate amount awarded or credited with
respect to Cash-Based Awards to any one (1) Participant with respect to any one
(1) Plan Year may not exceed $5,000,000.
(f)    Covered Employee Annual Incentive Award: The maximum aggregate amount
awarded or credited in any one (1) Plan Year with respect to a Covered Employee
Annual Incentive Award may not exceed the lesser of five (5) times such
Employee’s annual base salary as in effect on March 1 of such Plan Year, or
$5,000,000.
(g)    Other Stock-Based Awards: The maximum aggregate grant with respect to
Other Stock-Based Awards pursuant to Section 10.2 in any one (1) Plan Year to
any one (1) Participant shall be 250,000 Shares.
(h)    Awards to Nonemployee Directors: Notwithstanding any other provision of
the Plan to the contrary, the aggregate number of Shares subject to all Awards
granted to any one Nonemployee Director in any Plan Year (excluding Awards made
pursuant to deferred compensation arrangements in lieu of all or a portion of
cash retainers) may not be for more than an aggregate of 25,000 Shares.
4.4    Adjustments in Authorized Shares. In the event of any corporate event or
transaction (including, but not limited to, a change in the Shares of the
Company or the capitalization of the Company) after the Effective Date, such as
a merger, consolidation, reorganization, recapitalization, separation, stock
dividend, stock split, reverse stock split, split up, spin-off, or other
distribution of stock or property of the Company, combination of Shares,
exchange of Shares, dividend in kind, or other like change-in-capital structure
or distribution (other than normal cash dividends) to stockholders of the
Company, or any similar corporate event or transaction, the Committee, in its
sole discretion, in order to prevent dilution or enlargement of Participant’s
rights under the Plan, shall substitute or adjust, as applicable, the number and
kind of Shares that may be issued under the Plan or under particular forms of
Awards, the number and kind of Shares subject to outstanding Awards, the Option
Price or Grant Price applicable to outstanding Awards, the Annual Award Limits,
and other value determinations applicable to outstanding Awards.
The Committee, in its sole discretion, may also make appropriate adjustments in
the terms of any Awards under the Plan to reflect or related to such changes or
distributions and to modify any other terms of outstanding Awards, including
modifications of performance goals and changes in the length of Performance
Periods. The determination of the Committee as to the foregoing adjustments, if
any, shall be conclusive and binding on Participants under the Plan.
Subject to the provisions of Article 19, without affecting the number of Shares
reserved or available hereunder, the Committee may authorize the issuance or
assumption of benefits under the Plan in connection with any merger,
consolidation, acquisition of property or stock, or reorganization upon such
terms and conditions as it may deem appropriate, subject to compliance with the
ISO rules under Section 422 of the Code, where applicable.
With respect to Options and SARs, any such substitutions or adjustments shall
not be made if it would cause such Option or SAR to be treated as deferred
compensation subject to taxes and penalties under Section 409A of the Code. In
addition, with respect to Options, any such substitutions or adjustments under
this Section 4.4 shall be based on the intrinsic value of such Option as
determined by the Committee, in its discretion, as of the date

 
8
 

--------------------------------------------------------------------------------




of such substitution or adjustment. For the absence of doubt, the intrinsic
value of “out-of-the-money” Options shall equal zero.
Article 5.    Eligibility and Participation
5.1    Eligibility. Individuals eligible to participate in the Plan include all
Employees, Directors, and Third-Party Service Providers.
5.2    Actual Participation. Subject to the provisions of the Plan, the
Committee may, from time to time, select from all eligible individuals, those
individuals to whom Awards shall be granted and shall determine, in its sole
discretion, the nature of, any and all terms permissible by law, and the amount
of each Award.
Article 6.    Stock Options
6.1    Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Participants in such number, and upon such terms, and
at any time and from time to time as shall be determined by the Committee, in
its sole discretion; provided, that ISOs may be granted only to eligible
Employees of the Company or of any parent or subsidiary corporation (as
permitted by Section 422 of the Code and the treasury regulations thereunder).
6.2    Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the maximum duration of the
Option, the number of Shares to which the Option pertains, the conditions upon
which an Option shall become vested and exercisable, and such other provisions
as the Committee shall determine which are not inconsistent with the terms of
the Plan. The Award Agreement also shall specify whether the Option is intended
to be an ISO or a NQSO, and in the absence of any such specification, the Option
shall be an NQSO.
6.3    Option Price. The Option Price for each grant of an Option under the Plan
shall be as determined by the Committee and shall be specified in the Award
Agreement. The Option Price shall be: (a) based on one hundred percent (100%) of
the FMV of the Shares on the date of grant, (b) set at a premium to the FMV of
the Shares on the date of grant, or (c) indexed to the FMV of the Shares on the
date of grant, with the index determined by the Committee, in its discretion;
provided, however, the Option Price on the date of grant must be at least equal
to one hundred percent (100%) of the FMV of the Shares on the date of grant.
6.4    Duration of Options. Each Option granted to a Participant shall expire at
such time as the Committee shall determine at the time of grant; provided,
however, no Option shall be exercisable later than the tenth (10th) anniversary
date of its grant. Notwithstanding the foregoing, for Options granted to
Participants outside the United States, the Committee has the authority to grant
Options that have a term greater than ten (10) years.
6.5    Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each grant or for each Participant.
6.6    Payment. Options granted under this Article 6 shall be exercised by the
delivery of a notice of exercise to the Company or an agent designated by the
Company in a form specified or accepted by the Committee, or by complying with
any alternative procedures which may be authorized by the Committee, setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares.
A condition of the issuance of the Shares as to which an Option shall be
exercised shall be the payment of the Option Price. The Option Price of any
Option shall be payable to the Company in full either: (a) in cash or its
equivalent; (b) by tendering (either by actual delivery or attestation)
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the Option Price prior to their tender to satisfy the Option
Price if acquired under the Plan or any other compensation plan mentioned by the
Company, or have been purchased on the open market); (c) by a combination of (a)
and (b); or (d) any other method approved or accepted by

 
9
 

--------------------------------------------------------------------------------




the Committee in its sole discretion, including, without limitation, if the
Committee so determines, a cashless (broker-assisted) exercise.
Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant evidence of book entry Shares, or upon the Participant’s
request, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s). Unless otherwise determined by the
Committee, all payments under all of the methods indicated above shall be paid
in United States dollars.
6.7    Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, minimum holding period requirements, restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded, or under any blue sky or
state securities laws applicable to such Shares.
6.8    Termination of Employment. Each Participant’s Award Agreement shall set
forth the extent to which the Participant shall have the right to exercise the
Option following termination of the Participant’s employment or provision of
services to the Company and/or its Affiliates. Such provisions shall be
determined in the sole discretion of the Committee, shall be included in the
Award Agreement entered into with each Participant, need not be uniform among
all Options issued pursuant to the Plan, and may reflect distinctions based on
the reasons for termination.
6.9    Transferability of Options.
(a)    Incentive Stock Options. No ISO granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, all ISOs
granted to a Participant under this Article 6 shall be exercisable during his
lifetime only by such Participant.
(b)    Nonqualified Stock Options. Except as otherwise provided in a
Participant’s Award Agreement or otherwise determined at any time by the
Committee, no NQSO granted under this Article 6 may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated for value other than
by will or by the laws of descent and distribution; provided, that the Board or
Committee may permit further transferability, on a general or a specific basis,
and may impose conditions and limitations on any permitted transferability.
Further, except as otherwise provided in a Participant’s Award Agreement or
otherwise determined at any time by the Committee, or unless the Board or
Committee decides to permit further transferability, all NQSOs granted to a
Participant under this Article 6 shall be exercisable during his lifetime only
by such Participant. With respect to those NQSOs, if any, that are permitted to
be transferred to another individual, references in the Plan to exercise or
payment of the Option Price by the Participant shall be deemed to include, as
determined by the Committee, the Participant’s permitted transferee.
6.10    Notification of Disqualifying Disposition. If any Participant shall make
any disposition of Shares issued pursuant to the exercise of an ISO under the
circumstances described in Section 421(b) of the Code (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within ten (10) days thereof.
6.11    Substituting SARs. Only in the event the Company is not accounting for
equity compensation under ASC 718, the Committee shall have the ability to
substitute, without receiving Participant permission, SARs paid only in Shares
(or SARs paid in Shares or cash at the Committee’s discretion) for outstanding
Options; provided, the terms of the substituted SARs are the same as the terms
for the Options and the aggregate difference between the Fair Market Value of
the underlying Shares and the Grant Price of the SARs is equivalent to the
aggregate difference between the Fair Market Value of the underlying Shares and
the Option Price of the Options. If,

 
10
 

--------------------------------------------------------------------------------




in the opinion of the Company’s auditors, this provision creates adverse
accounting consequences for the Company, it shall be considered null and void.
Article 7.    Stock Appreciation Rights
7.1    Grant of SARs. Subject to the terms and conditions of the Plan, SARs may
be granted to Participants at any time and from time to time as shall be
determined by the Committee. The Committee may grant Freestanding SARs, Tandem
SARs, or any combination of these forms of SARs.
Subject to the terms and conditions of the Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of the Plan, in determining the
terms and conditions pertaining to such SARs.
The Grant Price for each grant of a Freestanding SAR shall be determined by the
Committee and shall be specified in the Award Agreement. The Grant Price shall
be: (a) based on one hundred percent (100%) of the FMV of the Shares on the date
of grant, (b) set at a premium to the FMV of the Shares on the date of grant, or
(c) indexed to the FMV of the Shares on the date of grant, with the index
determined by the Committee, in its discretion; provided, however, the Grant
Price on the date of grant must be at least equal to one hundred percent (100%)
of the FMV of the Shares on the date of grant. The Grant Price of Tandem SARs
shall be equal to the Option Price of the related Option.
7.2    SAR Agreement. Each SAR Award shall be evidenced by an Award Agreement
that shall specify the Grant Price, the term of the SAR, and such other
provisions as the Committee shall determine.
7.3    Term of SAR. The term of an SAR granted under the Plan shall be
determined by the Committee, in its sole discretion, and except as determined
otherwise by the Committee and specified in the SAR Award Agreement, no SAR
shall be exercisable later than the tenth (10th) anniversary date of its grant.
Notwithstanding the foregoing, for SARs granted to Participants outside the
United States, the Committee has the authority to grant SARs that have a term
greater than ten (10) years.
7.4    Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes.
7.5    Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of
the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable.
Notwithstanding any other provision of the Plan to the contrary, with respect to
a Tandem SAR granted in connection with an ISO: (a) the Tandem SAR will expire
no later than the expiration of the underlying ISO; (b) the value of the payout
with respect to the Tandem SAR may be for no more than one hundred percent
(100%) of the excess of the Fair Market Value of the Shares subject to the
underlying ISO at the time the Tandem SAR is exercised over the Option Price of
the underlying ISO; and (c) the Tandem SAR may be exercised only when the Fair
Market Value of the Shares subject to the ISO exceeds the Option Price of the
ISO.
7.6    Payment of SAR Amount. Upon the exercise of an SAR, a Participant shall
be entitled to receive payment from the Company in an amount determined by
multiplying:
(a)    The excess of the Fair Market Value of a Share on the date of exercise
over the Grant Price; by
(b)    The number of Shares with respect to which the SAR is exercised.
At the discretion of the Committee, the payment upon SAR exercise may be in
cash, Shares, or any combination thereof, or in any other manner approved by the
Committee in its sole discretion. The Committee’s

 
11
 

--------------------------------------------------------------------------------




determination regarding the form of SAR payout shall be set forth in the Award
Agreement pertaining to the grant of the SAR.
7.7    Termination of Employment. Each Award Agreement shall set forth the
extent to which the Participant shall have the right to exercise the SAR
following termination of the Participant’s employment with or provision of
services to the Company and/or its Affiliates. Such provisions shall be
determined in the sole discretion of the Committee, shall be included in the
Award Agreement entered into with Participants, need not be uniform among all
SARs issued pursuant to the Plan, and may reflect distinctions based on the
reasons for termination.
7.8    Nontransferability of SARs. Except as otherwise provided in a
Participant’s Award Agreement or otherwise determined at any time by the
Committee, no SAR granted under the Plan may be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated for value, other than by will
or by the laws of descent and distribution. Further, except as otherwise
provided in a Participant’s Award Agreement or otherwise determined at any time
by the Committee, all SARs granted to a Participant under the Plan shall be
exercisable during his lifetime only by such Participant. With respect to those
SARs, if any, that are permitted to be transferred to another individual,
references in the Plan to exercise of the SAR by the Participant or payment of
any amount to the Participant shall be deemed to include, as determined by the
Committee, the Participant’s permitted transferee.
7.9    Other Restrictions. The Committee shall impose such other conditions
and/or restrictions on any Shares received upon exercise of a SAR granted
pursuant to the Plan as it may deem advisable or desirable. These restrictions
may include, but shall not be limited to, a requirement that the Participant
hold the Shares received upon exercise of a SAR for a specified period of time.
Article 8.    Restricted Stock and Restricted Stock Units
8.1    Grant of Restricted Stock or Restricted Stock Units. Subject to the terms
and provisions of the Plan, the Committee, at any time and from time to time,
may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine. Restricted Stock
Units shall be similar to Restricted Stock except that no Shares are actually
awarded to the Participant on the date of grant.
8.2    Restricted Stock or Restricted Stock Unit Agreement. Each Restricted
Stock and/or Restricted Stock Unit grant shall be evidenced by an Award
Agreement that shall specify the Period(s) of Restriction, the number of Shares
of Restricted Stock or the number of Restricted Stock Units granted, and such
other provisions as the Committee shall determine.
8.3    Transferability. Except as provided in the Plan or an Award Agreement,
the Shares of Restricted Stock and/or Restricted Stock Units granted herein may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated for value until the end of the applicable Period of Restriction
established by the Committee and specified in the Award Agreement (and in the
case of Restricted Stock Units until the date of delivery or other payment), or
upon earlier satisfaction of any other conditions, as specified by the
Committee, in its sole discretion, and set forth in the Award Agreement or
otherwise at any time by the Committee. All rights with respect to the
Restricted Stock and/or Restricted Stock Units granted to a Participant under
the Plan shall be available during his lifetime only to such Participant, except
as otherwise provided in an Award Agreement or at any time by the Committee.
8.4    Other Restrictions. The Committee shall impose such other conditions
and/or restrictions on any Shares of Restricted Stock or Restricted Stock Units
granted pursuant to the Plan as it may deem advisable including, without
limitation, a requirement that Participants pay a stipulated purchase price for
each Share of Restricted Stock or each Restricted Stock Unit, restrictions based
upon the achievement of specific performance goals, time-based restrictions on
vesting following the attainment of the performance goals, time-based
restrictions, and/or restrictions under applicable laws or under the
requirements of any stock exchange or market upon which such Shares are listed
or traded, or holding requirements or sale restrictions placed on the Shares by
the Company upon vesting of such Restricted Stock or Restricted Stock Units.

 
12
 

--------------------------------------------------------------------------------




To the extent deemed appropriate by the Committee, the Company may retain the
certificates representing Shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied or lapse.
Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse (including satisfaction of any applicable tax
withholding obligations), and except as expressly provided by the Committee in
the Award Agreement, Restricted Stock Units shall be paid in Shares.
8.5    Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 8.4, each certificate representing Shares of Restricted
Stock granted pursuant to the Plan may bear a legend such as the following or as
otherwise determined by the Committee in its sole discretion:
The sale or transfer of Shares of stock represented by this certificate, whether
voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer as set forth in the Molson Coors Brewing Company
Incentive Compensation Plan, and in the associated Award Agreement. A copy of
the Plan and such Award Agreement may be obtained from Molson Coors Brewing
Company.
8.6    Voting Rights. Unless otherwise determined by the Committee and set forth
in a Participant’s Award Agreement, to the extent permitted or required by law,
as determined by the Committee, Participants holding Shares of Restricted Stock
granted hereunder may be granted the right to exercise full voting rights with
respect to those Shares during the Period of Restriction. A Participant shall
have no voting rights with respect to any Restricted Stock Units granted
hereunder.
8.7    Termination of Employment. Each Award Agreement shall set forth the
extent to which the Participant shall have the right to retain Restricted Stock
and/or Restricted Stock Units following termination of the Participant’s
employment with or provision of services to the Company and/or its Affiliates.
Such provisions shall be determined in the sole discretion of the Committee,
shall be included in the Award Agreement entered into with each Participant,
need not be uniform among all Shares of Restricted Stock or Restricted Stock
Units issued pursuant to the Plan, and may reflect distinctions based on the
reasons for termination.
8.8    Section 83(b) Election. The Committee may provide in an Award Agreement
that the Award of Restricted Stock is conditioned upon the Participant making or
refraining from making an election with respect to the Award under Section 83(b)
of the Code. If a Participant makes an election pursuant to Section 83(b) of the
Code concerning a Restricted Stock Award, the Participant shall be required to
file promptly a copy of such election with the Company.
Article 9.    Performance Units/Performance Shares
9.1    Grant of Performance Units/Performance Shares. Subject to the terms and
provisions of the Plan, the Committee, at any time and from time to time, may
grant Performance Units and/or Performance Shares to Participants in such
amounts and upon such terms as the Committee shall determine.
9.2    Value of Performance Units/Performance Shares. Each Performance Unit
shall have an initial value that is established by the Committee at the time of
grant. Each Performance Share shall have an initial value equal to the Fair
Market Value of a Share on the date of grant. The Committee shall set
performance goals in its discretion which, depending on the extent to which they
are met, will determine the value and/or number of Performance Units/Performance
Shares that will be paid out to the Participant.
9.3    Earning of Performance Units/Performance Shares. Subject to the terms of
the Plan, after the applicable Performance Period has ended, the holder of
Performance Units/Performance Shares shall be entitled to receive payout on the
value and number of Performance Units/Performance Shares earned by the
Participant over

 
13
 

--------------------------------------------------------------------------------




the Performance Period, to be determined as a function of the extent to which
the corresponding performance goals have been achieved.
9.4    Form and Timing of Payment of Performance Units/Performance Shares.
Payment of earned Performance Units/Performance Shares shall be as determined by
the Committee and as evidenced in the Award Agreement. Subject to the terms of
the Plan, the Committee, in its sole discretion, may pay earned Performance
Units/Performance Shares in the form of cash or in Shares (or in a combination
thereof) equal to the value of the earned Performance Units/Performance Shares
at the close of the applicable Performance Period, or as soon as practicable
after the end of the Performance Period. Any Shares may be granted subject to
any restrictions deemed appropriate by the Committee. The determination of the
Committee with respect to the form of payout of such Awards shall be set forth
in the Award Agreement pertaining to the grant of the Award.
9.5    Termination of Employment. Each Award Agreement shall set forth the
extent to which the Participant shall have the right to retain Performance Units
and/or Performance Shares following termination of the Participant’s employment
with or provision of services to the Company and/or its Affiliates. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with each Participant, need not be
uniform among all Awards of Performance Units or Performance Shares issued
pursuant to the Plan, and may reflect distinctions based on the reasons for
termination.
9.6    Nontransferability. Except as otherwise provided in a Participant’s Award
Agreement or otherwise determined at any time by the Committee, Performance
Units/Performance Shares may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution. Further, except as otherwise provided in a
Participant’s Award Agreement or otherwise determined at any time by the
Committee, a Participant’s rights under the Plan shall be exercisable during his
lifetime only by such Participant.
Article 10.    Cash-Based Awards and Other Stock-Based Awards
10.1    Grant of Cash-Based Awards. Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Cash-Based
Awards to Participants in such amounts and upon such terms, including the
achievement of specific performance goals, as the Committee may determine.
10.2    Other Stock-Based Awards. The Committee may grant other types of
equity-based or equity-related Awards not otherwise described by the terms of
the Plan (including the grant or offer for sale of unrestricted Shares) in such
amounts and subject to such terms and conditions, as the Committee shall
determine. Such Awards may involve the transfer of actual Shares to
Participants, or payment in cash or otherwise of amounts based on the value of
Shares and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.
10.3    Value of Cash-Based and Other Stock-Based Awards. Each Cash-Based Award
shall specify a payment amount or payment range as determined by the Committee.
Each Other Stock-Based Award shall be expressed in terms of Shares or units
based on Shares, as determined by the Committee. The Committee may establish
performance goals in its discretion. If the Committee exercises its discretion
to establish performance goals, the number and/or value of Cash-Based Awards or
Other Stock-Based Awards that will be paid out to the Participant will depend on
the extent to which the performance goals are met.
10.4    Payment of Cash-Based Awards and Other Stock-Based Awards. Payment, if
any, with respect to a Cash-Based Award or an Other Stock-Based Award shall be
made in accordance with the terms of the Award, in cash or Shares as the
Committee determines.
10.5    Termination of Employment. The Committee shall determine the extent to
which the Participant shall have the right to receive Cash-Based Awards or Other
Stock-Based Awards following termination of the Participant’s employment with or
provision of services to the Company and/or its Affiliates. Such provisions
shall be determined in the sole discretion of the Committee, such provisions may
be included in an Award Agreement entered

 
14
 

--------------------------------------------------------------------------------




into with each Participant, but need not be uniform among all Awards of
Cash-Based Awards or Other Stock- Based Awards issued pursuant to the Plan, and
may reflect distinctions based on the reasons for termination.
10.6    Nontransferability. Except as otherwise determined by the Committee,
neither Cash-Based Awards nor Other Stock-Based Awards may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
by the Committee, a Participant’s rights under the Plan, if exercisable, shall
be exercisable during his lifetime only by such Participant. With respect to
those Cash-Based Awards or Other Stock-Based Awards, if any, that are permitted
to be transferred to another individual, references in the Plan to exercise or
payment of such Awards by or to the Participant shall be deemed to include, as
determined by the Committee, the Participant’s permitted transferee.
Article 11.    Performance Measures
11.1    Performance Measures. Unless and until the Committee proposes for
stockholder vote and the stockholders approve a change in the general
Performance Measures set forth in this Article 11, the performance goals upon
which the payment or vesting of an Award to a Covered Employee (other than a
Covered Employee Annual Incentive Award awarded or credited pursuant to Article
12) that is intended to qualify as Performance-Based Compensation shall be
limited to the following Performance Measures:
(a)    Net earnings or net income (before or after taxes);
(b)    Earnings per share;
(c)    Net sales or revenue growth;
(d)    Net operating profit;
(e)    Return measures (including, but not limited to, return on assets,
capital, invested capital, equity, revenue, or sales);
(f)    Cash flow (including, but not limited to, operating cash flow, free cash
flow, and cash flow return on equity);
(g)    Earnings before or after taxes, interest, depreciation, and/or
amortization;
(h)    Gross or operating margins;
(i)    Productivity ratios;
(j)    Share price (including, but not limited to, growth measures and total
stockholder return);
(k)    Expense targets;
(l)    Margins;
(m)    Operating efficiency;
(n)    Market share;
(o)    Profit after capital charge;
(p)    Customer satisfaction; and

 
15
 

--------------------------------------------------------------------------------




(q)    Balance sheet and statement of cash flow measures (including but not
limited to, working capital amounts and levels of short and long-term debt).
Any Performance Measure(s) may be used to measure the performance of the Company
and/or its Affiliates as a whole or any business unit of the Company and/or its
Affiliates or any combination thereof, for one performance period or averaged
over time, as the Committee may deem appropriate, or any of the above
Performance Measures as compared to the performance of a group of comparator
companies, or published or special index that the Committee, in its sole
discretion, deems appropriate, and, may, but need not be, based on a change or
an increase or positive result. The Committee also has the authority to provide
for accelerated vesting of any Award based on the achievement of performance
goals pursuant to the Performance Measures specified in this Article 11 or such
other factors as the Committee shall determine.
11.2    Evaluation of Performance. The Committee may provide in any such Award
that any evaluation of performance may include or exclude any of the following
items: (a) litigation or claim judgments or settlements, (b) the effect of
changes in tax laws, accounting principles, or other laws or provisions
affecting reported results, (c) foreign exchange gains and losses, (d) Special
Items, and (e) Non-Core Items. The Committee may also provide in any such Award
(i) that the Company’s effective income tax rate taken into account for purposes
of a performance measure be based on a rolling average over more than one taxing
period, or (ii) that foreign exchange gains and losses will be measured based on
a predetermined foreign exchange rate established when the award is granted. To
the extent such inclusions or exclusions affect Awards to Covered Employees,
they shall be prescribed in a form that meets the requirements of Code Section
162(m) for deductibility.
11.3    Adjustment of Performance-Based Compensation. Awards that are intended
to qualify as Performance-Based Compensation may not be adjusted upward. The
Committee shall retain the discretion to adjust such Awards downward, either on
a formula or discretionary basis or any combination, as the Committee
determines.
11.4    Committee Discretion. In the event that applicable tax and/or securities
laws change to permit Committee discretion to alter the governing Performance
Measures without obtaining stockholder approval of such changes, the Committee
shall have sole discretion to make such changes without obtaining stockholder
approval. In addition, in the event that the Committee determines that it is
advisable to grant performance-based Awards that are not intended to qualify as
Performance-Based Compensation, the Committee may make such grants without
satisfying the requirements of Code Section 162(m) and base vesting on
Performance Measures other than those set forth in Section 11.1.
Article 12.    Covered Employee Annual Incentive Awards
12.1    Establishment of Annual Incentive Pool. The Committee may designate
Covered Employees who are eligible to receive a monetary payment in any Plan
Year based on a percentage of an incentive pool determined by reference to one
or more Performance Measures set forth in Section 11.1. The Committee shall
allocate an incentive pool percentage to each designated Covered Employee for
each Plan Year, provided the sum of the incentive pool percentages for all
Covered Employees cannot exceed one hundred percent (100%) of the total pool.
12.2    Determination of Covered Employees’ Portions. As soon as possible after
the determination of the incentive pool for a Plan Year, the Committee shall
calculate each Covered Employee’s allocated portion of the incentive pool based
upon the percentage established at the beginning of the Plan Year. Each Covered
Employee’s incentive award then shall be determined by the Committee based on
the Covered Employee’s allocated portion of the incentive pool subject to
adjustment in the sole discretion of the Committee. In no event may the portion
of the incentive pool allocated to a Covered Employee be increased in any way,
including as a result of the reduction of any other Covered Employee’s allocated
portion. The Committee shall retain the discretion to adjust such Awards
downward.

 
16
 

--------------------------------------------------------------------------------




Article 13.    Nonemployee Director Awards
All Awards to Nonemployee Directors shall be determined by the Board or
Committee. The terms and conditions of any grant to any such Nonemployee
Director shall be set forth in an Award Agreement.
Article 14.    Dividend Equivalents
Any Participant selected by the Committee may be granted dividend equivalents
based on the dividends declared on Shares that are subject to any Award, to be
credited as of dividend payment dates, during the period between the date the
Award is earned or vested and the date the Award is exercised or expires, as
determined by the Committee. Such dividend equivalents shall be converted to
cash or additional Shares by such formula and at such time and subject to such
limitations as may be determined by the Committee. Notwithstanding the
foregoing, the receipt of dividend equivalents on Options or SARs shall not be
made contingent on the exercise of any Award, and dividend equivalents credited
in connection with an Award that vests based on the achievement of performance
goals shall be subject to restrictions and risk of forfeiture to the same extent
as the Award with respect to which such dividend equivalents have been credited.
Article 15.    Beneficiary Designation
Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his death before he receives any
or all of such benefit. Each such designation shall revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.
Article 16.    Deferrals
The Committee may permit or require a Participant to defer such Participant’s
receipt of the payment of cash or the delivery of Shares that would otherwise be
due to such Participant by virtue of the exercise of an Option or SAR, the lapse
or waiver of restrictions with respect to Restricted Stock or Restricted Stock
Units, or the satisfaction of any requirements or performance goals with respect
to Performance Shares, Performance Units, Covered Employee Annual Incentive
Awards, Other Stock-Based Awards, or Cash-Based Awards. If any such deferral
election is required or permitted, the Committee shall, in its sole discretion,
establish rules and procedures for such deferral consistent with the
requirements of Article 23.
Article 17.    Rights of Participants
17.1    Employment. Nothing in the Plan or an Award Agreement shall interfere
with or limit in any way the right of the Company and/or its Affiliates to
terminate any Participant’s employment or service on the Board or to the Company
at any time or for any reason not prohibited by law, nor confer upon any
Participant any right to continue his employment or service as a Director or
Third-Party Service Provider for any specified period of time.
Neither an Award nor any benefits arising under the Plan shall constitute an
employment contract with the Company and/or its Affiliates and, accordingly,
subject to Articles 3 and 19, the Plan and the benefits hereunder may be
terminated at any time in the sole and exclusive discretion of the Committee
without giving rise to any liability on the part of the Company and/or its
Affiliates.
17.2    Participation. No individual shall have the right to be selected to
receive an Award under the Plan, or, having been so selected, to be selected to
receive a future Award.
17.3    Rights as a Stockholder. Except as otherwise provided herein, a
Participant shall have none of the rights of a stockholder with respect to
Shares covered by any Award until the Participant becomes the record holder of
such Shares.

 
17
 

--------------------------------------------------------------------------------




Article 18.    Change in Control
18.1    Change in Control of the Company. Notwithstanding any other provision of
the Plan to the contrary, the provisions of this Article 18 shall apply in the
event of a Change in Control, unless the Committee shall determine otherwise in
the instrument evidencing the Award or in a written employment, service or other
agreement between the Participant and the Company.
Upon a Change in Control, all then-outstanding Options and Stock Appreciation
Rights shall become fully vested and exercisable, and all other then-outstanding
Awards that are Service Vesting Awards shall vest in full and be free of
restrictions, except to the extent that another Award meeting the requirements
of Section 18.2 (a “Replacement Award”) is provided to the Participant pursuant
to Section 4.4 to replace such Award (the “Replaced Award”). The treatment of
any other Awards shall be as determined by the Committee and reflected in the
applicable Award Agreement.
18.2    Replacement Awards. An Award shall meet the conditions of this Section
18.2 (and hence qualify as a Replacement Award) if: (a) it has a value at least
equal to the value of the Replaced Award; (b) it relates to publicly traded
equity securities of the Company or its successor in the Change in Control or
another entity that is affiliated with the Company or its successor following
the Change in Control; and (c) its other terms and conditions are not less
favorable to the Participant than the terms and conditions of the Replaced Award
(including the provisions that would apply in the event of a subsequent Change
in Control). Without limiting the generality of the foregoing, the Replacement
Award may take the form of a continuation of the Replaced Award if the
requirements of the preceding sentence are satisfied. The determination of
whether the conditions of this Section 18.2 are satisfied shall be made by the
Committee, as constituted immediately before the Change in Control, in its sole
discretion.
18.3    Termination of Employment. Upon a termination of employment or
termination of directorship of a Participant occurring in connection with or
during the period of two (2) years after such Change in Control, other than for
Cause, (i) all Replacement Awards held by the Participant shall become fully
vested and (if applicable) exercisable and free of restrictions, and (ii) all
Options and Stock Appreciation Rights held by the Participant immediately before
the termination of employment or termination of directorship that the
Participant held as of the date of the Change in Control or that constitute
Replacement Awards shall remain exercisable for not less than one (1) year
following such termination or until the expiration of the stated term of such
Option or SAR, whichever period is shorter; provided, that if the applicable
Award Agreement provides for a longer period of exercisability, that provision
shall control.
“Termination of employment”, “termination of service”, “termination of
directorship”, or words of similar import, as used in the Plan mean, for
purposes of any payments under the Plan that are payments of deferred
compensation subject to Code Section 409A, the Participant’s “separation from
service” as defined in Code Section 409A. For this purpose, a “separation from
service” is deemed to occur on the date that the Company, and the Participant
reasonably anticipate that the level of bona fide services the Participant would
perform for the Company and/or any Affiliates after that date (whether as an
employee, director or Third-Party Service Provider) would permanently decrease
to a level that, based on the facts and circumstances, would constitute a
separation from service; provided that a decrease to a level that is 50% or more
of the average level of bona fide services provided over the prior 36 months
shall not be a separation from service, and a decrease to a level that is 20% or
less of the average level of such bona fide services shall be a separation from
service. The Committee retains the right and discretion to specify, and may
specify, whether a separation from service occurs for individuals providing
services to the Company or an Affiliate immediately prior to an asset purchase
transaction in which the Company or an Affiliate is the seller who provide
services to a buyer after and in connection with such asset purchase
transaction; provided, such specification is made in accordance with the
requirements of Treasury Regulation Section 1.409A-1(h)(4).
Article 19.    Amendment, Modification, Suspension, and Termination
19.1    Amendment, Modification, Suspension, and Termination. Subject to Section
19.3, the Committee may, at any time and from time to time, alter, amend,
modify, suspend, or terminate the Plan and any Award Agreement in whole or in
part; provided, however, that, without the prior approval of the Company’s

 
18
 

--------------------------------------------------------------------------------




stockholders and except as provided in Sections 4.4 and 6.11, Options or SARs
issued under the Plan will not be repriced, replaced, or regranted through
cancellation, or cash out, or by lowering the Option Price of a previously
granted Option or the Grant Price of a previously granted SAR, and no amendment
of the Plan shall be made without stockholder approval if stockholder approval
is required by law, regulation, or stock exchange rule; including, but not
limited to, the Exchange Act, the Code, and, if applicable, the NYSE Listed
Company Manual/the Nasdaq issuer rules.
19.2    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.4 hereof) affecting the Company or the financial statements of the
Company or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines that such adjustments are appropriate in order
to prevent unintended dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan. The determination of the
Committee as to the foregoing adjustments, if any, shall be conclusive and
binding on Participants under the Plan.
With respect to an Option or SAR, any such substitutions or adjustments shall
not be made if it would cause such Option or SAR to be treated as deferred
compensation subject to taxes and penalties under Section 409A of the Code.
19.3    Awards Previously Granted. Notwithstanding any other provision of the
Plan to the contrary, no termination, amendment, suspension, or modification of
the Plan or an Award Agreement shall adversely affect in any material way any
Award previously granted under the Plan, without the written consent of the
Participant holding such Award.
Article 20.    Withholding
20.1    Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, the
minimum statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of the Plan.
20.2    Share Withholding. With respect to withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock
and Restricted Stock Units, or upon the achievement of performance goals related
to Performance Shares, or any other taxable event arising as a result of an
Award granted hereunder, Participants may elect, subject to the approval of the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having a Fair Market Value on the date the
tax is to be determined equal to the minimum statutory total tax that could be
imposed on the transaction. All such elections shall be irrevocable, made in
writing, and signed by the Participant, and shall be subject to any restrictions
or limitations that the Committee, in its sole discretion, deems appropriate.
Article 21.    Successors
All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
Article 22.    General Provisions
22.1    Forfeiture Events.
(a)    The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment

 
19
 

--------------------------------------------------------------------------------




upon the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award. Such events may
include, but shall not be limited to, termination of employment for Cause,
termination of the Participant’s provision of services to the Company and/or its
Affiliates, violation of material Company and/or Affiliate policies, breach of
noncompetition, confidentiality, or other restrictive covenants that may apply
to the Participant, or other conduct by the Participant that is detrimental to
the business or reputation of the Company and/or its Affiliates.
(b)    If the Company is required to prepare an accounting restatement due to
the material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, if the Participant
knowingly or grossly negligently engaged in the misconduct, or knowingly or
grossly negligently failed to prevent the misconduct, or if the Participant is
one of the individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002 (and not otherwise exempted), the Participant shall
reimburse the Company the amount of any payment in settlement of an Award earned
or accrued during the twelve- (12-) month period following the first public
issuance or filing with the United States Securities and Exchange Commission
(whichever just occurred) of the financial document embodying such financial
reporting requirement.
(c)    All Awards (including Awards that have vested in accordance with the
applicable Award Agreement) shall be subject to the Company’s recoupment policy
for incentive compensation as approved by the Committee, including any
subsequent amendment thereto and any such other policy for “claw-back” of
incentive or other compensation as may be approved from time to time by the
Board or the Committee, including without limitation, any amendments or other
policies which the Company may be required to adopt under the Dodd-Frank Wall
Street Reform and Consumer Protection Act and implementing rules and regulations
thereunder, or as otherwise required by law.
22.2    Legend. The certificates for Shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.
22.3    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
22.4    Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
22.5    Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.
22.6    Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for Shares issued under the Plan prior to:
(a)    Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and
(b)    Completion of any registration or other qualification of the Shares under
any applicable national or foreign law or ruling of any governmental body that
the Company determines to be necessary or advisable.
22.7    Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 
20
 

--------------------------------------------------------------------------------




22.8    Investment Representations. The Committee may require any individual
receiving Shares pursuant to an Award under the Plan to represent and warrant in
writing that the individual is acquiring the Shares for investment and without
any present intention to sell or distribute such Shares.
22.9    Employees Based Outside of the United States. Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the Company and/or its Affiliates operate or have Employees,
Directors, or Third-Party Service Providers, the Committee, in its sole
discretion, shall have the power and authority to:
(a)    Determine which Affiliates shall be covered by the Plan;
(b)    Determine which Employees and/or Directors, or Third-Party Service
Providers outside the United States are eligible to participate in the Plan;
(c)    Modify the terms and conditions of any Award granted to Employees and/or
Directors or Third-Party Service Providers outside the United States to comply
with applicable foreign laws;
(d)    Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 22.9 by the Committee shall be attached to the Plan document as
appendices; and
(e)    Take any action, before or after an Award is made, that it deems
advisable to obtain approval or comply with any necessary local government
regulatory exemptions or approvals.
Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.
22.10    Uncertificated Shares. To the extent that the Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange.
22.11    Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company and/or its Affiliates may
make to aid it in meeting its obligations under the Plan. Nothing contained in
the Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant, beneficiary, legal representative, or any other
individual. To the extent that any individual acquires a right to receive
payments from the Company and/or its Affiliates under the Plan, such right shall
be no greater than the right of an unsecured general creditor of the Company
and/or its Affiliates. All payments to be made hereunder shall be paid from the
general funds of the Company and/or its Affiliates, and no special or separate
fund shall be established and no segregation of assets shall be made to assure
payment of such amounts except as expressly set forth in the Plan.
22.12    No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
Awards, or other property shall be issued or paid in lieu of fractional Shares
or whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.
22.13    Retirement and Welfare Plans. Neither Awards made under the Plan nor
Shares or cash paid pursuant to such Awards, except pursuant to Covered Employee
Annual Incentive Awards, may be included as “compensation” for purposes of
computing the benefits payable to any Participant under the Company’s, and/or
its Affiliates’ retirement plans (both qualified and nonqualified) or welfare
benefit plans unless such other plan expressly provides that such compensation
shall be taken into account in computing a Participant’s benefit.
22.14    Nonexclusivity of the Plan. The adoption of the Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.

 
21
 

--------------------------------------------------------------------------------




22.15    No Constraint on Corporate Action. Nothing in the Plan shall be
construed to: (i) limit, impair, or otherwise affect the Company’s or its
Affiliates’ right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or, (ii) limit the right or power of the Company and/or its
Affiliates to take any action which such entity deems to be necessary or
appropriate.
22.16    Governing Law. The Plan and each Award Agreement shall be governed by
the laws of the State of Delaware, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of the
Plan to the substantive law of another jurisdiction. Unless otherwise provided
in the Award Agreement, recipients of an Award under the Plan are deemed to
submit to the exclusive jurisdiction and venue of the federal or state courts of
Colorado, to resolve any and all issues that may arise out of or relate to the
Plan or any related Award Agreement.
22.17    Indemnification. Subject to requirements of Delaware law, each
individual who is or shall have been a member of the Board, or a committee
appointed by the Board, or an officer of the Company to whom authority was
delegated in accordance with Article 3, shall be indemnified and held harmless
by the Company against and from any loss, cost, liability, or expense that may
be imposed upon or reasonably incurred by him in connection with or resulting
from any claim, action, suit, or proceeding to which he may be a party or in
which he may be involved by reason of any action taken or failure to act under
the Plan and against and from any and all amounts paid by him in settlement
thereof, with the Company’s approval, or paid by him in satisfaction of any
judgment in any such action, suit, or proceeding against him, provided he shall
give the Company an opportunity, at its own expense, to handle and defend the
same before he undertakes to handle and defend it on his own behalf, unless such
loss, cost, liability, or expense is a result of his own willful misconduct or
except as expressly provided by Delaware law.
The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such individuals may be entitled under the
Company’s Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.
Article 23.    Compliance with Code Section 409A
23.1    Awards Subject to Section 409A. The provisions of this Article 23 shall
apply to any Award or portion thereof that is or becomes deferred compensation
subject to Code Section 409A (a “409A Award”), notwithstanding any provision to
the contrary contained in the Plan or the Award Agreement applicable to such
Award. The Plan and Awards granted under the Plan are intended to be exempt from
or comply with the requirements of Code Section 409A and the Plan and Awards
shall be interpreted accordingly. The preceding provision, however, shall not be
construed as a guarantee by the Company of any particular tax effect to any
Participant under the Plan. The Company shall not be liable to any Participant
for any Award that is determined to result in an additional tax, penalty, or
interest under Code Section 409A, nor for reporting in good faith any payment
made under the Plan as an amount includible in gross income under Code
Section 409A. Nothing in the Plan or any Award shall require the Company to
provide any Participant with any gross-up for any tax, interest or penalty
incurred by the Participant under Code Section 409A.
23.2    Deferral and/or Distribution Elections. Except as otherwise permitted or
required by Code Section 409A, the following rules shall apply to any deferral
and/or elections as to the form of distribution (each, an “Election”) that may
be permitted or required by the Committee pursuant to a 409A Award:
(a)    Any Election must be in writing and specify the amount being deferred,
and the time and form of distribution as permitted by the Plan.
(b)    Any Election shall become irrevocable as of the deadline specified by the
Committee, which shall not be later than December 31 of the year preceding the
year in which services relating to the Award commence; provided, however, that
if the Award qualifies as “performance-based compensation” for purposes of

 
22
 

--------------------------------------------------------------------------------




Code Section 409A and is based on services performed over a period of at least
twelve (12) months, then the deadline may be no later than six (6) months prior
to the end of such performance period.
(c)    Unless otherwise provided by the Committee, an Election shall continue in
effect until a written election to revoke or change such Election is received by
the Committee, prior to the last day for making an Election for the subsequent
year.
23.3    Subsequent Elections. Except as otherwise permitted or required by Code
Section 409A, any 409A Award which permits a subsequent Election to further
defer the distribution or change the form of distribution shall comply with the
following requirements:
(a)    No subsequent Election may take effect until at least twelve (12) months
after the date on which the subsequent Election is made;
(b)    Each subsequent Election related to a distribution upon separation from
service, a specified time, or a change in control as defined in Section 23.4(e)
must result in a delay of the distribution for a period of not less than five
(5) years from the date such distribution would otherwise have been made; and
(c)    No subsequent Election related to a distribution to be made at a
specified time or pursuant to a fixed schedule shall be made less than twelve
(12) months prior to the date the first scheduled payment would otherwise be
made.
23.4    Distributions Pursuant to Deferral Elections. Except as otherwise
permitted or required by Code Section 409A, no distribution in settlement of a
409A Award may commence earlier than:
(a)    Separation from service (as defined in Section 18.3 of the Plan);
(b)    The date the Participant becomes Disabled (as defined below);
(c)    The Participant’s death;
(d)    A specified time (or pursuant to a fixed schedule) that is either (i)
specified by the Committee upon the grant of the Award and set forth in the
Award Agreement or (ii) specified by the Participant in an Election complying
with the requirements of Section 23.2 and/or 23.3, as applicable; or
(e)    A change in control within the meaning of Treasury Regulation Section
1.409A-3(i)(5). For avoidance of doubt, this is not the same as the term defined
in Section 2.9.
23.5    Six Month Delay. Notwithstanding anything herein to the contrary, to the
extent that distribution of a 409A Award is triggered by a Participant’s
separation from service, if the Participant is then a “specified employee” (as
defined in Code Section 409A), no distribution may be made before the date which
is six (6) months after such Participant’s separation from service, or, if
earlier, the date of the Participant’s death.
23.6    Disabled. If a 409A Award provides for distribution upon the
Participant’s becoming Disabled, “disabled” shall mean:
(a)    the Participant is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, or
(b)    the Participant is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Participant’s employer.

 
23
 

--------------------------------------------------------------------------------




Unless the Award Agreement otherwise provides, all distributions payable by
reason of a Participant becoming disabled shall be distributed as provided in
the Participant’s Election. If the Participant has made no Election with respect
to distributions upon becoming Disabled, all such distributions shall be paid in
a lump sum within 90 days following the date the Participant becomes Disabled.
23.7    Death. Unless the Award Agreement otherwise provides, if a Participant
dies before complete distribution of amounts payable upon settlement of a 409A
Award, such undistributed amounts, to the extent vested, shall be distributed as
provided in the Participants Election. If the Participant has made no Election
with respect to distributions upon death, all such distributions shall be paid
in a lump sum within 90 days following the date of the Participant’s death.
23.8    No Acceleration of Distributions. The Plan does not permit the
acceleration of the time or schedule of any distribution under a 409A Award,
except as provided by Code Section 409A and/or the Secretary of the U.S.
Treasury.

 
24
 